DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 9-12, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Noh U.S. Patent Application 20100040299.
Regarding claim 11, Lee discloses an apparatus for loading an image, comprising: 
at least one processor (controller 100); 
and a memory (storage unit 120) storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
acquiring a viewport size of a target device, and a scaling factor of an image presented on the target device with respect to an original dimension of the image (paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size (acquired size) 
determining in a predetermined to-be-presented image set, a to-be-presented image matching the viewport size and the scaling factor as a target to-be-presented image (paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130... The image scaling can be performed to reduce the number of pixels of the full resolution image acquired from the camera a 110 to fit for the screen size of the display unit 130 or the aspect ratio of the screen of the display unit 130; paragraph [0165]: the controller 100 scales the preprocessed full resolution image to a viewing image buffers the preprocessed full resolution image simultaneously at step 1813; paragraph [0100]: FIG. 8 shows an exemplary configuration of the image processor 200 capable of segmenting the frame images and generating the capture image by combining the segmented images); 
and loading the target to-be-presented image (paragraph [0165]: the controller 100 post-processes the scaled viewing image at step 1815 and displays the post-processed image on the screen of the display unit 130 at step 1817).
Lee discloses all the features with respect to claim 11 as outlined above. However, Lee fails to disclose scaling ratio explicitly. 
Noh discloses scaling ratio (paragraph [0050]: controller 550 generates the image data information for the image size to be displayed, calculates the scale ratio K based on the display device's pixel resolution).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lee’s to obtain scale ratio as taught by Noh, to display appropriate images for each display device.

Regarding claim 12, Lee as modified by Noh discloses the apparatus according to claim 11, wherein the to-be-presented image set is determined by: 
acquiring a target image (Lee’s paragraph [0164]: Referring to FIG. 18, the controller 100 preprocesses the full resolution image acquired by the camera 110 at step 1811); 
performing a scaling process on the target image to obtain at least one scaled image (Lee’s paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130); 
and performing image segmentation on a scaled image in the at least one scaled image to obtain the to-be-presented image set (Lee’s paragraph [0165]: the controller 100 scales the preprocessed full resolution image to a viewing image buffers the preprocessed full resolution image simultaneously at step 1813; paragraph [0100]: FIG. 8 shows an exemplary configuration of the image processor 200 capable of segmenting the frame images and generating the capture image by combining the segmented images; Noh’s paragraph [0040]: Image 400 is shown divided into a plurality of JPEG minimum coded units (MCUs) 410 including an area 420 that is to be zoomed and displayed on a display device). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lee’s to obtain scale ratio as taught by Noh, to display appropriate images for each display device.

Regarding claim 19, Lee as modified by Noh discloses the apparatus according to claim 11, wherein the operations further comprise: presenting, in response to detecting an information triggering operation for an area image in the target to-be-presented image, predetermined image information of the area image (Noh’s paragraph [0050]: controller 550 generates the image data information for the image size to be displayed, calculates the scale ratio K based on the display device's pixel resolution; paragraph [0091]: FIG. 12 illustrates an operation of scaling and zooming an image for display… The image on the right side of FIG. 12 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lee’s to obtain scale ratio as taught by Noh, to display appropriate images for each display device.

Claim 1 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 1.

Claim 2 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 2.

Claim 9 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 9.

Regarding claim 10, Lee as modified by Noh discloses the method according to claim 1, wherein to-be-presented images in the to-be-presented image set are stored in a predetermined format (Noh’s paragraph [0039]: only writing to memory the scaled decoded image data which is to be displayed on the display device 340; see fig. 3 JPEG format in memory 2). 


Claim 22 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 22.

Claim 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Noh U.S. Patent Application 20100040299, and further in view of Pettegrew U.S. Patent Application 20160105608.
Regarding claim 3, Lee as modified by Noh discloses all the features with respect to claim 2 as outlined above. However, Lee as modified by Noh fails to disclose the target image includes an interior view image of a target object and an exterior view image group of the target object, the interior view image is an equidistant cylindrical projection image obtained by photographing around the target object and stitching images obtained through the photographing, and the exterior view image group is obtained by photographing the target object using a panoramic camera.
Pettegrew discloses the target image includes an interior view image of a target object and an exterior view image group of the target object (paragraph [0061]: FIG. 14 illustrates a more complex panoramic image that is stitched together from a greater number of frames; the individual frame such as S3F1 is interior view, the panoramic image that is stitched from individual frames is exterior view), 
the interior view image is an equidistant cylindrical projection image obtained by photographing around the target object and stitching images obtained through the photographing (paragraph [0067]: Correcting, de-warping, and stitching facilitate producing a 
and the exterior view image group is obtained by photographing the target object using a panoramic camera (paragraph [0003]: A panoramic imaging system may acquire multiple images (e.g., digital photographs) that when processed into a single image provide a larger field of view than is available in a single image).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee and Noh’s to create panoramic image as taught by Pettegrew, to obtain panoramic image efficiently.

Regarding claim 4, Lee as modified by Noh and Pettegrew discloses the method according to claim 3, wherein a size of each exterior view image in the exterior view image group and a size of the interior view image are respectively predetermined (Pettegrew’s paragraph [0003]: A panoramic imaging system may acquire multiple images (e.g., digital photographs) that when processed into a single image provide a larger field of view than is available in a single image; paragraph [0061]: FIG. 14 illustrates a more complex panoramic image that is stitched together from a greater number of frames; the individual frame such as S3F1 is interior view, the panoramic image that is stitched from individual frames is exterior view; panoramic image can be stitched from any number of frames, so the size are respectively predetermined).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee and Noh’s to create panoramic image as taught by Pettegrew, to obtain panoramic image efficiently.

Regarding claim 5, Lee as modified by Noh and Pettegrew discloses the method according to claim 4, wherein the performing a scaling process on the target image to obtain at least one scaled image comprises: 
performing the scaling process on the each exterior view image and the interior view image respectively according to at least one preset scaling ratio, to obtain the at least one scaled image (Lee’s paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130; paragraph [0100]: FIG. 8 shows an exemplary configuration of the image processor 200 capable of segmenting the frame images and generating the capture image by combining the segmented images; Noh’s paragraph [0050]: controller 550 generates the image data information for the image size to be displayed, calculates the scale ratio K based on the display device's pixel resolution; paragraph [0040]: Image 400 is shown divided into a plurality of JPEG minimum coded units (MCUs) 410 including an area 420 that is to be zoomed and displayed on a display device; Pettegrew’s paragraph [0061]: FIG. 14 illustrates a more complex panoramic image that is stitched together from a greater number of frames), 
and the performing image segmentation on a scaled image in the at least one scaled image to obtain the to-be-presented image set comprises: 
performing the image segmentation on each scaled image in the at least one scaled image respectively according to a preset size, to obtain the to-be-presented image set (Lee’s paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130… The image scaling can be performed to reduce the number of pixels of the full resolution image acquired from the camera a 110 to fit for the screen size of the display unit 130 or the aspect ratio of the screen of the display unit 130; Noh’s paragraph [0040]: Image 400 is shown divided into a plurality of JPEG minimum coded units (MCUs) 410 including an area 420 that is to be zoomed and displayed on a display device).


Claim 13 recites the functions of the method recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 3 applies to the apparatus steps of claim 13.

Claim 14 recites the functions of the method recited in claim 4 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 4 applies to the apparatus steps of claim 14.

Claim 15 recites the functions of the method recited in claim 5 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the apparatus steps of claim 15.

Claim 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Noh U.S. Patent Application 20100040299, and further in view of Yan U.S. Patent Application 20150012514.
Regarding claim 6, Lee as modified by Noh discloses the method according to claim 1, wherein the loading the target to-be-presented image comprises: 
loading the target to-be-presented image from a memory and presenting the target to-be-presented image (Lee’s paragraph [0165]: the controller 100 post-processes the scaled viewing image at step 1815 and displays the post-processed image on the screen of the display unit 130 at step 1817; Noh’s paragraph [0039]: only writing to memory the scaled decoded image data which is to be displayed on the display device 340). However, Lee as modified by Noh fails to disclose loading the image from a cache.

Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee and Noh’s to load image from cache as taught by Yan, to prevent user experiencing longer loading time.

Regarding claim 7, Lee as modified by Noh and Yan discloses the method according to claim 6, further comprising: 
in response to detecting a target operation for the target to-be-presented image, re-determining, in the to-be-presented image set, a to-be-presented image as the target to-be-presented image based on the target operation (Lee’s paragraph [0166]: the image scaler is implemented with a resizer, the controller 100 detects this at step 1911 and scales the full resolution image to a viewing image through the resizing operation at step 1913; paragraph [0168]: the controller 100 scales the camera's full resolution image to the viewing image size, post-processes the scaled image, and displays the post-processed image on the screen of the display unit 130; Noh’s paragraph [0050]: controller 550 generates the image data information for the image size to be displayed, calculates the scale ratio K based on the display device's pixel resolution), 
wherein the target operation comprises at least one of: an image switching operation, an image dragging operation, an image scaling operation, or a full screen triggering operation (Noh’s paragraph [0091]: FIG. 12 illustrates an operation of scaling and zooming an image for display… The image on the right side of FIG. 12 illustrates how a small portion of the long vertical image is zoomed in for display on the display device at the same pixel resolution of 800.times.600 for a fine zoom resolution; Lee’s paragraph [0166]: the image scaler is 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee and Noh’s to load image from cache as taught by Yan, to prevent user experiencing longer loading time.

Claim 16 recites the functions of the method recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 6 applies to the apparatus steps of claim 16.

Claim 17 recites the functions of the method recited in claim 7 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the apparatus steps of claim 17.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Noh U.S. Patent Application 20100040299, in view of Yan U.S. Patent Application 20150012514, and further in view of Lee U.S. Patent Application 20160180567.
Regarding claim 8, Lee as modified by Noh and Yan discloses the method according to claim 7, further comprising: 
loading the re-determined target to-be-presented image and presenting the re-determined target to-be-presented image (Lee’s paragraph [0168]: the controller 100 scales the camera's full resolution image to the viewing image size, post-processes the scaled image, and displays the post-processed image on the screen of the display unit 130). However, Lee as modified by Noh and Yan fails to disclose presenting a transition animation before loading content is completed. 

Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee, Noh and Yan’s to present transition animation as taught by Lee 20160180567, to provide a joyful environment for user during system processing.

Claim 18 recites the functions of the method recited in claim 8 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 8 applies to the apparatus steps of claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616